Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to remark and amendment filed on 3/21/2022.
b.    	Claims 1-10 and 19-26 are allowed.

Reason for Allowance
	In view of the amendment and updated search with further consideration, claims 1-10 and 19-26 are allowed as the prior art of record, the combined teaching of KOL and Bobbarjung and Balasubramanian fails to disclose the features in a particular manner as claimed.
	KOL discloses an application generating website building system (AGWBS) converts a website to an application which operates on a mobile device. The system includes a website building system (WBS) to enable a user to build a website, and to host the website, a database to store website data that includes at least a structure of the website, an application generator repository to store at least several per-vertical base apps, where each per-vertical base app is a template app for one type of business, and an application generator to determine the website type of business, to generate an initial extended application content file (XACF) at least from an associated per-vertical base app for the type of business, to analyze the structure of the website to generate a graph of elements of the website and to use the graph to modify the associated per-vertical base app into an XACF defining the mobile application. 
	Bobbarjung discloses systems and methods related to chatbot skills are described. In one implementation, a system initiates a session to create a new chatbot. The system receives a selection of a first chatbot skill associated with the new chatbot and a selection of a second chatbot skill associated with the new chatbot, where the first chatbot skill is different from the second chatbot skill. The system creates the new chatbot by importing the first chatbot skill and the second chatbot skill into the new chatbot.
	Balasubramanian discloses a workflow development system is described that enables users to easily develop and deploy bots. The system provides a graphical user interface (GUI) that enables a user to select a plurality of steps for inclusion in a workflow and within which each user-selected step is represented as an interactive object. The plurality of steps includes at least one step of receiving a message directed to a bot or sending a message on behalf of the bot and at least one step of invoking an application to perform an action in response to receiving the message directed to the bot or to receive information upon which the sending of the message on behalf of the bot will be based. The system also receives information about each of the user-selected steps included in the workflow and generates workflow logic based on the received information that is executable to run the workflow.
	However, the combined teaching of KOL and Bobbarjung and Balasubramanian fails to teach  obtaining, from a database storing metadata in JavaScript Object Notation (JSON) files for a plurality of skills, a first JSON file including metadata for a base skill; receiving, via a application programming interface (API), a modification to the base skill to generate an extended skill, wherein the modification includes an alteration to existing meta data artifacts or resources of the base skill, and wherein the meta data artifacts or resources are a top-level skill definition, an intent, an entity, an utterance, a custom component, conversation flow, a resource bundle, or a combination thereof, associated with the base skill; determining a difference between metadata for the extended skill and the metadata for the base skill based on the alteration to the one or more properties of the base skill; generating a second JSON file describing changes to be made to the metadata for the base skill to generate the metadata for the extended skill based on the difference between the metadata for the base skill and the metadata for the extended skill, wherein the second JSON file represents only the difference between the metadata for the base skill and the metadata for the extended skill; storing, in the database, the second JSON file separately from the first JSON file; modifying, using the first JSON file and the second JSON file, the metadata for the base skill by applying the changes described in the second JSON file to be made to the metadata for the base skill to generate the metadata for the extended skill, andPage 5 of 16Appl. No. 16/827,191Attorney Docket No.: 088325-1153723 Amdt. dated March 21, 2022 Response to Office Action of January 19, 2022implementing the extended skill based on implementation data for the base skill and the metadata generated for the extended skill.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIOW-JY FAN whose telephone number is (571)270-7846.  The examiner can normally be reached on Monday-Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIOW-JY FAN/Primary Examiner, Art Unit 2168